[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
CT Page 279
Plaintiff's motion for summary judgment on the issue of liability is granted. The court discounts the police report, but does rely on the plaintiff's affidavit, which this court finds is relevant, despite the defendant's argument that it is "self-serving." The defendant did not present any facts disputing the facts presented by the plaintiff. The court finds that there is no genuine issue of material fact as to liability and, therefore, grants the motion for summary judgment.
So Ordered.
D'ANDREA, J.